Appeal by the defendant from two judgments of the Supreme Court, Queens County (Clabby, J.), both rendered November 22, 1985, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree under indictment No. 3561/84, upon a jury verdict, and criminal possession of a weapon in the second degree under indictment No. 3860/84, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction for the crimes of manslaughter in the first degree and criminal possession of a weapon in the second degree under indictment No. 3561/84. Testimony elicited from two eyewitnesses, to the effect that they observed the defendant shoot the victim, at close range, coupled with the testimony provided by the *743People’s forensic expert, was sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). .
We have also reviewed the defendant’s remaining contention with respect to the prosecutor’s comments during summation and find that his claim has not been properly preserved for appellate review (see, People v Marti, 131 AD2d 597) and would not, in any event, require reversal of the conviction. Kunzeman, J. P., Eiber, Spatt and Sullivan, JJ., concur.